Opinion
KINGSLEY, J.
The city, and the department of water and power appeal from a judgment holding unconstitutional a city ordinance imposing a sewer service charge. We reverse the judgment.
The ordinance involved imposes a sewer service charge on governmental, industrial and commercial users. The charge, measured by the amount of water used, is billed and collected for the city by the department. The ordinance defined commercial users as including apartment houses, condominiums, stock cooperatives and community apartment projects consisting of five or more dwelling units served by .a single water meter. The charge was not imposed on such structures having four or less units, nor on structures of any size haying individual water meters for each unit.
*15The attack here is solely on the ground that the distinction between the five or more unit structure with one meter and a smaller structure or a large structure with individual meters is a denial of equal protection.
I
Preliminarily, the appellants contend that the plaintiffs, not being shown to be the owners of the kind of residential structure subject, to the charge, are not proper parties to sue; and that the trial court’s findings do not support the judgment. Since we conclude that the record does not support the ultimate finding of unequal protection and because of the public interest in the merits of the litigation, we do not determine the validity of either of those contentions.
II
It is well settled, and respondents do not dispute, that- the ordinance, whether considered as enacted under the police power or under the taxing power, is valid if the classification made therein is based on some reasonable basis. We conclude that the record here shows such a reasonable basis. The respondents do not contend that a classification that distinguishes between purely residential users and industrial and commercial users is invalid. As we understand them, they challenge only the limited type of residential structures that are classified in the ordinance as being commercial.
It is true that sewage discharge from an apartment house or similar structure of less than five units will be proportionally as large as from a larger structure. It is also true that a five- or more unit structure with individual meters will discharge the same volume of sewage as one of that size with a single meter. However, an ordinance may make a valid classification based on traditional distinctions and on pragmatic considerations. The classification of residential structures on the basis of five or more units exists in various legislative provisions.1 The city maintains no billing system adaptable for the assessment and collection of the charge herein involved; its department of water and power has such a *16system. Resort to the department as a collection agency was a rational decision. However, the department’s existing billing system for water charges, to which the sewer charge is added, distinguishes, and long has distinguished, in its operation, between the five- or more unit structure on a single meter and the other types of residential users. Absent an ordinance that imposed a sewage charge on all residential users there existed no practical alternative to the classification herein involved. The ordinance is based on reasonable grounds and is valid.
The judgment is reversed.
Files, P. J., concurred.

For example: Los Angeles County Ordinance No. 5860, section 572, imposes a business license fee on apartment houses of five or more units; the Federal Fair Housing Law (42 U.S.C.A. § 3603(c)(3)), applies only to dwelling structures of five or more units; the California Fair Housing Law, Health and Safety Code, section 35720, subdivision 5, also distinguishes between dwelling structures on the same basis.